Citation Nr: 0019348	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-02 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 1, 1996, 
for the payment of death pension.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty during World War II and he 
died on May 14, 1982.  The appellant is the surviving spouse 
of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted payment of death pension, 
effective April 1, 1996.


FINDINGS OF FACT

1.  The veteran's claims folder was re-built in October 1996, 
and it is presumed that some of his records in the file are 
lost or are unavailable.

2.  The available records disclose that death pension 
benefits were denied by final decision of the RO in June 1982 
based on excessive income.

3.  The date of receipt of the appellant's reopened claim for 
death pension benefits was March 19, 1996.

4.  The RO granted death pension by decision in February 
1997, and assigned an effective date for purposes of payment 
of these benefits of April 1, 1996, the first day of the 
month following receipt of the reopened claim.

5.  There is no evidence showing that any communication or 
action from the appellant, her representative or a Member of 
Congress, or some other person acting as her friend was 
submitted to the VA between the time her claim was last 
denied in June 1982 and when his claim to reopen was received 
at the RO on March 19, 1996, that could reasonably be 
interpreted as reflecting an intent to file for death pension 
benefits.

6.  The evidence does not show, and the appellant does not 
claim, that she ever filed a claim for disability benefits on 
behalf of herself to the Social Security Administration.


CONCLUSIONS OF LAW

1.  The effective date for the grant of death pension is 
March 19, 1996, the date the request to reopen the claim for 
that benefit was received by VA.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii), (r) (1999).

2.  Payment of death pension benefits to the appellant 
earlier than April 1, 1996, is not warranted.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notwithstanding the fact that the claims file was re-built, 
the record reflects that the appellant was denied death 
pension benefits in June 1982 based on excessive income.  
Only a copy of the front side of the notice letter of this 
determination is of record, but it clearly indicates that she 
was provided notice of her appellate rights.  Hence, the 
Board concludes that the RO's determination became final 
because it is not claimed or shown by any record evidence 
that she appealed this decision.  38 U.S.C.A. § 7105(c) (West 
1991).

As alluded to above, the appellant was subsequently granted 
death pension benefits in February 1997.  The appellant was 
paid these benefits effective from April 1, 1996, the first 
day of the month after the RO received her reopened claim on 
March 19, 1996.  On that date, the RO received a statement 
from her representative and her VA Form 21-4100, Statement of 
Income and Net Worth, which was interpreted as a claim for 
pension.

Applicable law and VA regulations provide generally that the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  The regulations provide further that for 
awards of death pension based upon a nonservice-connected 
death after separation from service, where the claim is 
received on or after October 1, 1984, the effective date 
shall be the first day of the month in which the veteran's 
death occurred if a claim is received within 45 days after 
the date of death; otherwise, the effective date shall be the 
date of receipt of the claim.  38 C.F.R. § 3.400(c)(ii) 
(1999).  However, if the claim is based on new and material 
evidence received after a final disallowance, the effective 
date shall be the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(q)(1)(ii), (r) (1999).

With these facts for consideration, the Board concludes that 
the effective date for the grant of death pension is March 
19, 1996, the date of receipt of the reopened claim.  The 
evidence of record includes a VA Form 21-4100, Statement of 
Income and Net Worth, which was dated December 4, 1993, by 
the appellant.  However, there is no date received stamp on 
that form to indicate that it was received by VA prior to 
March 19, 1996.  In fact, the form is an original form (not a 
photocopy) and is located in the claims folder with documents 
received in late 1996.  The Board finds that document is not 
sufficient to show that a claim to reapply for death pension 
following the 1982 denial was received by VA prior to March 
19, 1996.  While the form is dated December 4, 1993, the 
Board notes that there is no date stamp indicating receipt by 
VA at any time prior to March 1996.  In the absence of such a 
date stamp, the Board is unable to find that the form was 
submitted prior to March 1996.  Accordingly, the appropriate 
effective date for purposes of payment of death pension is 
April 1, 1996.  38 C.F.R. § 3.31 (1999).

The Board has considered the fact that the veteran's claims 
folder was lost and that the current folder is a rebuilt 
claims folder constructed at the time of the March 1996 
claim.  The Board is cognizant of VA's duty to assist.  
However, the RO has attempted unsuccessfully to locate the 
veteran's claims folder.  All reasonable efforts have been 
exhausted to locate the veteran's claims folder.  Therefore, 
the Board finds that the duty to assist has been fulfilled to 
the extent possible.

38 C.F.R. § 3.155 is not for application in this case because 
there is no evidence that any prior communication or action 
from either the appellant, her representative or a Member of 
Congress or some other person acting as her friend reflects 
an intent to re-file for death pension between the time her 
claim was previously denied by the RO in June 1982 and when 
her claim to reopen was received on March 19, 1996.  
Similarly, an earlier effective date pursuant to the 
provisions under 38 C.F.R. § 3.153 is not for application 
here because the evidence does not show, and the appellant 
does not claim, that she ever filed a claim for disability 
benefits on behalf of herself to the Social Security 
Administration for the period between June 1982 and March 
1996.

Accordingly, the Board concludes that the effective date for 
the grant of death pension is March 19, 1996, the date of 
receipt of the reopened claim for these benefits, and 
therefore, payment of such benefits prior to April 1, 1996, 
is not legally warranted.

The Board has compassionately considered the appellant's 
contentions.  However, the Board is bound by the law and the 
regulations of the Department under title 38 of the United 
States Code.  In this case, as discussed above, payment of 
death pension is not shown by the available record evidence 
to be warranted prior to April 1, 1996, under the applicable 
statute and regulation. Additionally, as a claim for the 
death pension benefits may be brought at any time, and the 
amount of the award is determined in part by the effective-
date provisions of 38 U.S.C. § 5110 which provides that 
benefits generally may not be paid for a period prior to the 
date of application therefore, equitable tolling is not 
necessary to preserve a claimant's right to receive these 
benefits.  Thus, the doctrine of equitable tolling is not 
applicable to the facts in this case.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453 (1995) (regulatory 
provisions entitled to deference is not in conflict with 
statute).


ORDER

An effective date earlier than April 1, 1996, for purposes of 
payment of death pension benefits is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

